COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


ALBERT JOHNSON
                                             MEMORANDUM OPINION *
v.   Record No. 0560-99-3                        PER CURIAM
                                             SEPTEMBER 21, 1999
BRENDA JOHNSON


                 FROM THE CIRCUIT COURT OF WISE COUNTY
                        Ford C. Quillen, Judge

           (Karen T. Mullins, on brief), for appellant.

           (Daniel R. Bieger; Copeland, Molinary &
           Bieger, on brief), for appellee.


     Albert Johnson (husband) appeals the final decree of divorce

entered by the circuit court.    The trial court awarded Brenda

Johnson (wife) $500 in monthly spousal support.    Husband contends

that the trial court erred in awarding $500 in monthly spousal

support because the evidence demonstrated that he lacked the

ability to pay that amount of support and that wife did not need

support.   Wife filed a motion to dismiss husband's appeal,

alleging that husband failed to preserve his objection for appeal.

Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the decision of the trial court.    See Rule 5A:27.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     In an opinion letter dated November 30, 1998, the trial court

indicated it would award wife $600 in monthly spousal support.

Husband moved for reconsideration during a hearing in chambers on

February 5, 1999.   No transcript of that hearing exists.

Following the hearing, the trial court modified its proposed

decision and entered a final decree awarding wife $500 in monthly

spousal support.    Husband's counsel endorsed the final decree

"Seen," without any recitation of exceptions or objections.

Husband did not file any post-trial motion raising objections to

the final decree.

     We find that husband failed to preserve any issues for

appeal.   It is clear from the record that husband challenged the

proposed award of $600 in monthly spousal support.   However, after

his motion for reconsideration was granted and the spousal support

award was reduced, husband took no steps to preserve any further

objection.   "[W]e have stated that a party's failure to object to

a final order by merely endorsing it as 'Seen,' without more, is

not sufficient to preserve that party's right to appeal."

Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991)

(citing Langley v. Meredith, 237 Va. 55, 61-62, 376 S.E.2d 519,

522 (1989)).   See also Lee v. Lee, 12 Va. App. 512, 516-17, 404

S.E.2d 736, 738-39 (1991) (en banc).




                                - 2 -
     Accordingly, because husband failed to preserve any issue for

appeal, the decision of the circuit court is summarily affirmed.


                                                        Affirmed.




                              - 3 -